Citation Nr: 0523004	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-17 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from August 20, 1974 to 
October 24, 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent medical evidence of record that 
causally or etiologically links any of the veteran's current 
psychiatric disorders to his military service.

3.  Low back symptoms noted in service were acute and 
transitory and resolved before discharge without producing 
chronic residual disability; and there is no competent 
medical evidence of record attributing a current lumbar spine 
disorder to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in July 2001, so prior to the 
January 2002 rating decision being appealed.  



As mentioned, according to the VCAA, VA must request that the 
veteran provide any evidence in his possession pertaining to 
his claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), this has not prejudiced him.  The 
RO has consistently requested that he provide information 
pertaining to his claims.  There are no outstanding records 
to obtain.  When he has provided information about where he 
was treated for his claimed conditions, the VA has obtained 
said records.  He was provided a hearing before a hearing 
officer at the RO, and he indicated in a May 2005 letter that 
he did not want a hearing before a Veterans Law Judge of the 
Board.  Therefore, he was not prejudiced by the RO not 
specifically requesting that he provide any evidence in his 
possession pertaining to his claims, and he has been provided 
every opportunity to submit evidence and argument in support 
of his claims.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, he clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume his VCAA notice is inadequate.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  The Court 
in Mayfield also held that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Even a failure 
to provide notice before the first adverse decision by the 
AOJ (which did not occur here) would not have the natural 
effect of producing prejudice, and therefore, prejudice must 
be pled as to this deficiency.)



Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claims.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
So further VCAA notice is not required.


II.  Background

The veteran entered service in August 1974.  On entrance 
examination that month, he was 5' 8" tall and weighed 172 
pounds.  His build was noted to have been medium.  In 
September 1974, the veteran complained of low back pain on 
the right since jumping out of a bench at a reception 
station.  Chronic lumbosacral sprain was diagnosed, and the 
veteran was placed on a temporary physical profile.  On a 
report of mental hygiene dated in October 1974, the veteran's 
behavior was noted to have been immature but not 
psychiatrically abnormal.  His mood was depressed.  The 
impression was acute situational maladjustment.  It was noted 
that he had difficulty adjusting to the stress of training 
and authority.  He had mixed feelings towards the Army, but 
has requested discharge.  On a report of medical history on 
discharge, later that month, the veteran reported recurring 
back pain, and the examiner noted lumbar backache.  The spine 
was noted to have been normal on examination.  On discharge 
examination, he weighed 172 pounds.  His build was noted to 
have been medium.  The veteran was discharged from service 
that month.  

A private orthopedic report noted treatment in June and July 
1979 for pain and locking of the left hip.  The veteran 
stated that there was no history of a specific injury.  The 
examiner stated that recently obtained X-rays found the end 
of a needle lodge in his left buttock.  In July 1979, 
examination of the veteran's back, hip and neurological 
examination were within normal limits.  

In January 1980, the veteran requested service connection for 
a left hip condition.  A June 1980 rating decision denied 
service connection for a left hip disability.  

A report from private psychiatrist, Max Ackerman, D.O., dated 
in July 1984, is of record.  The veteran complained of 
depression, agitation, paranoia, insomnia, and nightmares.  
The veteran provided a history of psychiatric problems since 
childhood.  He reported an abusive childhood.  He was placed 
in a home for disturbed boy for 9 months from 1965 to 1966; 
and in a reformatory in 1966 to 1967, 1968 to 1969, and 1970 
to 1971.  He also underwent drug rehabilitation.  He spent 
time in jail from 1966 to 1975 for fraud.  He reported 
nightmares of his funeral, and being thrown out of an 
airplane without a parachute.  He also had delusions of 
persecutions.  The diagnosis was borderline personality 
disorder, with complications of dysthymic disorder, and 
paranoid overtones.  The examiner concluded that the veteran 
has been traumatized all his life and has reacted with 
frustration, agitation and depression, to a point where he 
has given up all hope of ever working again.  The examiner 
opined that the veteran should be considered incapable of 
working for the next three years, and possibly forever, due 
to his psychiatric disorder.  

The veteran underwent another psychiatric evaluation with 
Sidney Bolter, M.D., in September 1984.  The private 
psychiatrist stated that he reviewed Dr. Ackerman's report.  
The veteran stated that he was in the military in 1974 and 
that he could not perform the exercises as he was overweight, 
and he took a whole bottle of pills at a firing range, was 
seen by a psychiatrist, and discharged.  The examiner stated 
that the veteran's psychiatric history began at age 14, and 
has continued throughout his life.  The Axis I diagnosis was 
none.  The Axis II diagnosis was antisocial personality 
disorder.  The Axis III diagnosis was chronic respiratory 
problem.  The Axis IV psychosocial stressors were none.  The 
Axis V Global Assessment of Functioning (GAF) score was poor.  
The examiner also stated that he agreed with Dr. Ackerman's 
diagnosis of borderline personality disorder with paranoid 
features.  However, he also believed that a severe 
characterological disorder underlied most of the veteran's 
problems.  

The veteran underwent private medical examination by Carlos 
D. Carvalho, M.D., in April 1985.  The veteran complained of 
headaches, chronic cough, knee pain, and swollen feet.  
Neurological examination was normal.  The pertinent diagnosis 
was depressive disorder.  In June 1985, the veteran presented 
at a private emergency room stated that he was involved in a 
motor vehicle accident the day before.  It was noted that 
there was no history of back trouble.  The diagnosis was 
acute muscle-ligamentous strain of the thoracic spine.  He 
was to make a follow up appointment with Dr. Carvalho.  Later 
that month, Dr. Carvalho's treatment notes indicate that the 
veteran was involved in a motor vehicle accident and now had 
back pain which was getting better.  Still later that month, 
the veteran was diagnosed with muscle strain which was 
feeling better.  

The veteran underwent private neurological examination by 
William T. Chapman, M.D., in December 1985.  The veteran 
complained of headaches and a stiff neck.  The veteran stated 
that he had headaches since childhood.  He also noted that, 
in February 1984, he was involved in a motor vehicle 
accident, and had increased neck pain and headaches since 
then.  The diagnoses were post-traumatic cervical pain, 
suspect cervical strain syndrome, rule out cervical 
radiculopathy; tension vascular headaches aggravated by 
trauma; and major depressive disorder.  

The veteran underwent private examination by W. K. 
Billingsley, M.D., in March 1986.  The veteran related the 
following musculoskeletal complaints:  headaches which he 
believed were the result of a pinched nerve in the neck, left 
hip and knee locking, and feet problems.  The pertinent 
diagnosis was complaint of locking of the left hip and knee, 
which, according to the examiner, did not appear to be a 
disabling syndrome.  

The veteran underwent private psychiatric examination by 
Zalman Magid, M.D., in April 1986.  The Axis I diagnoses were 
bipolar manic, by history; and intermittent explosive 
disorder.  The Axis II diagnosis was antisocial personality 
disorder, by history.  The Axis III diagnosis was emphysema.  
The Axis IV psychosocial stressors was none.  The Axis V GAF 
was fair.

A private computer axial tomography (CT) of the head, 
conducted in April 1986, was normal.  An electromyogram 
(EMG), conducted in August 1986, of the right upper extremity 
and bilateral paracervical areas was normal.  

A decision of the Social Security Administration (SSA), dated 
in March 1987, granted the veteran disability insurance 
benefits - effective February 1984 due to dysthymic disorder 
and mixed personality disorder, with antisocial features and 
paranoid tendencies.  

A private progress note from Jerome A. Robinson, M.D., dated 
in September 1988, noted that the veteran sustained a recent 
fall at home with back pain.  The diagnosis was lumbosacral 
strain.  

A psychiatric report of Nancy Downs, M.D., of the University 
of California at San Diego, dated in December 1994, is of 
record.  The veteran stated that he believed that his 
depression and anxiety began in 1964 when he was badly 
beaten.  The diagnosis was bipolar, not otherwise specified; 
and rule out borderline personality disorder.  

The veteran underwent private orthopedic examination by 
Thomas Dorsey, M.D., in March 1995.  He complained of neck 
pain, resulting from a motorcycle accident.  Examination of 
the lumbar spine and lower extremities were normal.  The 
examiner stated that examination failed to show any 
significant orthopedic or neurological pathology; but X-rays 
indicated a mild to moderate disc space narrowing at two 
levels of the cervical spine.  On psychiatric evaluation in 
March 1995, the veteran was diagnosed with bipolar disorder, 
currently in mild depression.  

A decision of the SSA, dated in April 1996, found that the 
veteran's disabilities (personality disorders and affective 
(mood) disorder) did not render him disabled for entitlement 
to disability insurance benefits, effective April 1995.  



A psychiatric report of Karl Jacobs, M.D., dated in October 
1999, is of record.  The Axis I diagnosis was mood disorder, 
not otherwise specified.  The Axis II diagnosis was 
antisocial personality features.  The Axis III diagnosis was 
Wolff-Parkinson-White syndrome, by history.  The Axis IV 
psychosocial stressors were economic and problems with 
obtaining medical care.  The Axis V GAF was 55, current and 
in the past year.  The examiner stated that, although the 
veteran endorsed subjective symptoms of a depressive 
condition, there was no objective evidence on examination to 
support permanent psychiatric disability or inability to 
work.  The examiner stated the veteran could work an eight-
hour day and 
40-hour work week.

A decision of the SSA, dated in November 1999, determined the 
veteran's disabilities (cardiac dysrhythmias and essential 
hypertension) did not render him disabled for entitlement to 
disability insurance benefits.  

In February 2001, the veteran requested service connection 
for a back condition and acquired psychiatric disorder.  

In statements and testimony, the veteran and his 
representative note that the veteran's psychiatric 
examination was normal upon entrance into service.  While in 
service, the veteran reported that he was overweight while in 
basic training and was punished with additional exercise by 
two drill sergeants to improve his physical condition.  These 
two drill sergeants punished his unit for his poor physical 
condition, his fellow servicemen began to hate him for 
causing these unit punishments, and they threatened him with 
physical violence.  He maintains that he took an overdose of 
sleeping pills after one of these threats.  He testified that 
he only stayed in the infirmary for a few hours as an 
outpatient after the suicide attempt, his stomach contents 
were evacuated, and that medical records were not made due to 
the brevity of his stay at the facility and that he was not 
actually hospitalized as an inpatient.  He was then informed 
that, if he wanted to stay in the military, he would have to 
go through basic training again with a new group of 
servicemen or leave the military.  He chose to leave the 
military rather than go through basic training again.

The veteran stated that, despite the statements in his 
service medical records to the contrary, he wanted to have a 
successful career in the military, and made great efforts to 
get in good physical condition; but the actions of two drill 
sergeants and fellow servicemen drove him out of the 
military.  In support of his contention that he made great 
efforts to get in shape and have a successful career in the 
military, he noted that his weight on induction was 179 
pounds, but his weight on separation from service was 149 
pounds.  He contends that, despite his dramatic loss of 
weight and great efforts to improve his physical condition, 
he was driven from the service, and that this abuse caused 
his current psychiatric disorder.  

The veteran also notes that his service medical records 
demonstrate that he was treated for a low back disability.  
He stated that his drill sergeant made him jump up to a high 
bunk, and he injured his back one of these jumps.  His drill 
sergeant made him exercise rather than immediately allow him 
to obtain medical treatment for the condition.  The veteran 
stated that the drill sergeant eventually allowed him to seek 
medical treatment two weeks after the injury.  He maintains 
that he suffers from a low back disability caused by this 
inservice injury.  

The veteran also noted that, when he was separated from 
service, he did not have medical insurance and could not 
document these conditions.  He requests that his lack of 
access to health care not be detrimental to his claims.  


III.  Governing Laws, Regulations and Legal Analysis

Service connection is granted for disability resulting from a 
disease contracted or an injury sustained in the line of duty 
while in the military, or for aggravation of a preexisting 
condition during service beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  A 
personality disorder, according to express VA regulation, is 
generally recognized medically to represent a developmental 
condition and, therefore, is not service connectable.  
38 C.F.R. §§ 3.303(c), 4.9.



If a disability is not shown to be chronic during service, 
then there must be evidence of continuity of symptomatology 
after service to warrant granting service connection.  38 
C.F.R. § 3.303(b).  See, too, Savage v. Gober, 10 Vet. App. 
489 (1997).  Regulations also provide that service connection 
may be granted for a disease initially diagnosed after 
discharge from service, when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or during an 
applicable presumption period.  Id.; Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
That evidence must be medical, unless it relates to a 
condition that may be attested to by lay observation, such as 
flat feet.  Savage.

As the veteran served for less than 90 days during a period 
of war, he is not entitled to the presumption of service 
incurrence or aggravation even if a psychosis or arthritis 
manifested to a degree of at least 10 percent within one year 
from the date of termination of his service.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Acquired Psychiatric Disorder

The veteran's service medical records do not show a diagnosis 
of an acquired psychiatric disorder, any attacks or attempted 
attacks on him, or a suicide attempt.  On a report of mental 
hygiene dated in October 1974, his behavior was noted to have 
been immature, but not psychiatrically abnormal.  His mood 
was depressed.  The impression was acute situational 
maladjustment.  And, as mentioned, VA compensation benefits 
are not paid for such a disability.  
See 38 C.F.R. §§  3.303(c), 4.9.



Besides numerous diagnoses of a personality disorder since 
service, the veteran also has received several additional 
psychiatric diagnoses of conditions that can be service 
connected.  However, these psychiatric disorders diagnosed 
after discharge have not been linked to his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board draws no adverse inference regarding the veteran's 
lack of access to heath care after service.  But subsequent 
psychiatric examination and treatment records from the 1980s 
to the present indicate his psychiatric problems originated 
during his childhood; and there is no opinion that any 
psychiatric disorder was incurred in or aggravated by his 
relatively very brief period of military service.  He related 
his alleged suicide attempt in service to one private 
psychiatrist, however, the psychiatrist did not, in turn, 
render an opinion that a psychiatric disorder was incurred or 
aggravated by service.  See, e.g., LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence"...).

The veteran has presented only his lay opinions in regard to 
the whether an acquired psychiatric disorder was incurred in 
or aggravated by service.  The Board notes that the medical 
evidence does not document any psychiatric disorder 
in service.  His assertions concerning a continuity of 
psychiatric symptomatology separate and distinct from any 
personality disorder since service do not constitute 
competent evidence.  Competent medical evidence is required, 
as this issue cannot be attested to by lay observation.  
Savage v. Gober, 10 Vet. App. 489 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



Concerning this, the Board finds that the medical evidence of 
record contradicts many of the statements made by the veteran 
in support of his current claim.  He alleges that abuse in 
service started due to his being assigned extra exercise and 
punishments from trying to lose weight, and he has testified 
that such extreme exercise caused him to lose 30 pounds.  But 
his service medical records show that he weighed the same on 
entrance into service as on separation from service, 
172 pounds, and he was noted to have had a medium build.  In 
addition, subsequent to service, he attributed his 
psychiatric problems to his troubled childhood.  Of equal or 
even greater significance, though, is that he gave details 
during those examinations for the purposes of medical 
diagnosis and treatment.  And it stands to reason that one is 
usually more truthful when providing information for these 
purposes than when providing information with the ultimate 
intention of receiving monetary compensation, as is the 
reason for the evidence submitted in 2001 and thereafter.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.

B.  Low Back Disability

Again, the Board draws no adverse inference regarding the 
veteran's lack of access to heath care after service.  
However, it is inconceivable that he would fail to mention a 
low back disability when seeking examination or treatment for 
unrelated conditions during private orthopedic examination in 
June and July 1979, private neurological examination in 
December 1985, private examination in March 1986, and private 
orthopedic examination in March 1995.  In June and July 1979, 
he stated there was no history of a specific injury.  
Moreover, these examinations did not find any impairment of 
the low back on objective clinical examination.  His post-
service medical records note low back pain, and a diagnosis 
of muscle strain in June 1985 immediately after a motor 
vehicle accident, as well as back pain and a diagnosis of 
lumbosacral strain after a fall at home in September 1988.

The veteran's failure to mention any injury to the low back 
after separation from service when he was afford several 
orthopedic and neurological examinations, or even when 
initially filing a claim for VA benefits for locking of the 
left hip in January 1980, is given more probative weight than 
his more recent allegations to the contrary because the 
occurrence and memories of events are usually more reliable 
the closer in time to the occurrence of the event.  

So all things considered, the evidence demonstrates that the 
isolated episode of low back pain in service was merely an 
acute and transitory phenomenon and completely resolved prior 
to discharge without producing chronic residual disability.  
The veteran has presented only his lay opinions regarding the 
purported relationship of any putative current back condition 
to service.  But the objective medical evidence of record 
does not show a chronic lumbosacral sprain in service.  And 
his assertions concerning a continuity of back symptoms after 
service are not independently supported by the medical 
evidence.  No competent medical evidence has been presented 
showing that he has a current lumbosacral spine disorder that 
had its onset in service.  Competent medical evidence is 
required as this condition cannot be attested to by lay 
observation.  Savage v. Gober, 10 Vet. App. 489 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.




ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.

The claim for service connection for lumbosacral 
sprain/strain also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


